ON APPLICATION FOR REHEARING
PER CURIAM.
Plaintiff consulted a Spanish-speaking pediatrician on February 15, 1976 because of a bad cold. When plaintiff incidentally mentioned intermittent pain in his groin area over the past three weeks, the doctor suspected a hernia and referred plaintiff to Dr. Fernandez. Plaintiff scheduled an appointment for February 27, 1975 and continued working in the meantime. Dr. Fernandez confirmed the existence of a hernia and recommended immediate surgery. On the following day plaintiff reported the condition to the employer and was referred to the company doctor who first found nothing, but eventually confirmed the existence of a hernia. Surgery was performed on March 19, 1975.
Considering the overall circumstances, we are concerned about the question of whether the prescriptive period commenced when the pediatrician, who did not testify in person or by a stipulated report, made what was at best a preliminary diagnosis. In fairness to all parties, we believe that it would be appropriate, as was requested by plaintiff and as provided by Code of Civil Procedure Article 2163, to remand to the trial court for presentation of evidence on the plea of prescription.
Accordingly, the decision in Case Number 9099 is annulled and the matter is remanded for a trial on the exception consistent with this opinion.

ANNULLED AND REMANDED.